Opinion issued October 16, 2018




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00011-CV
                           ———————————
          IN RE ERIN BROUSSARD F/K/A ERIN ARNEL, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION
      Relator, Erin Broussard f/k/a Erin Arnel, filed a petition for a writ of

mandamus seeking to compel the respondent associate judge to vacate his orders

denying relator’s motion to dismiss modification of custody and denying her motion
for reconsideration in the underlying suit to modify the parent-child relationship.1

This Court requested and received a response and relator filed a reply.

      We deny the mandamus petition. See TEX. R. APP. P. 52.8(a), (d).

                                   PER CURIAM
Panel consists of Justices Keyes, Bland, and Lloyd.




1
      The underlying proceeding is In the Interest of K.A.A. and I.M.C.A., Children, Cause
      No. 16-DCV-233665, in the 328th District Court, Fort Bend County, the Honorable
      Ronald R. Pope presiding.
                                           2